 



Exhibit 10. (a)
WM. WRIGLEY JR. COMPANY
EXECUTIVE COMPENSATION DEFERRAL PROGRAM
(As Amended and Restated Effective January 1, 2008)
     Incorporated into and adopted under the Wm. Wrigley Jr. Company 1997
Management Incentive Plan, 2007 Management Incentive Plan, and any successor
thereto
     1. Purpose
     The purpose of this Wm. Wrigley Jr. Company Executive Compensation Deferral
Program (the “Deferral Program”) is to provide eligible executives of Wm.
Wrigley Jr. Company (the “Company”), or any corporation or other form of
business association of which 50% or more of the shares or other ownership
interests are owned or controlled by the Company (each, a “Subsidiary”), with
the opportunity (i) to defer the receipt of all or any portion of their awards
under the Company’s Executive Incentive Compensation Program (the “EICP”),
Long-Term Stock Grant Program (the “LTSG Program”) and Stock Award Program (the
“SAP”) and (ii) effective January 1, 2006, to defer the receipt of up to 25% of
their base salary, to the extent such deferral amount exceeds the statutory
limits applicable to salary deferrals under the Wrigley Savings Plan, and to
receive from the Company related matching contributions. The amendment and
restatement of the Deferral Program, as set forth herein, shall be effective
January 1, 2008.
     2. Eligibility
     Each executive of the Company or a Subsidiary who is eligible to receive an
award under the EICP, LTSG Program or SAP shall be eligible to defer all or any
portion of such award in accordance with Sections 3, 4 and 5, respectively, of
the Deferral Program. In addition, each executive of the Company or a Subsidiary
who is employed in a grade level or position designated by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) shall be eligible to defer up to 25% of such executive’s base salary
in accordance with Section 6 of the Deferral Program. Each eligible executive
who elects to participate in this Deferral Program shall be referred to herein
as a “Participant.”
     3. Deferral of EICP Awards
     (a) Deferral Election. Prior to the beginning of each calendar year, each
eligible executive may elect, in accordance with procedures prescribed by the
Company, that any portion of the executive’s award under the EICP earned during
such calendar year, up to 100%
of such award, be credited to an EICP Deferral Account maintained pursuant to
Section 3(c). A Participant’s deferral election with respect to awards under the
EICP shall automatically cease upon such Participant’s termination of
employment, such that any EICP award granted or settled after the Participant’s
termination of employment shall not be deferred under this Deferral Program.
     (b) Investment Options. The amount of a Participant’s EICP award that is
deferred pursuant to Section 3(a) shall be credited to the Participant’s EICP
Deferral Account in accordance with one of the following investment options, as
specified by the Participant at the

 



--------------------------------------------------------------------------------



 



time of the deferral election, which in each case shall be expressed as a whole
percentage of the amount deferred:

  (i)   as share units (“Share Units”), each of which shall be equivalent in
value to a share of Common Stock of the Company (“Common Stock”)); or     (ii)  
as credits (“Investment Fund Credits”) equivalent in value to amounts invested
in any of the investment funds offered, from time to time, to employees
participating in the Wrigley Savings Plan, or in any other or additional fund or
funds as the Compensation Committee shall determine (each an “investment Fund, ”
and together the “Investment Funds”).

The Compensation Committee may, from time to time, in its discretion, prescribe
minimum deferral dollar amounts for purposes of this Section 3(b).
     (c) EICP Deferral Accounts. There shall be established for each Participant
an account to be designated as an EICP Deferral Account.

  (i)   Crediting of Deferrals. As soon as administratively practicable after a
Participant’s EICP award, or any portion thereof, is earned under the EICP, the
EICP Deferral Account of such Participant shall be credited with an amount equal
to the portion of the award that the Participant has elected to defer.     (ii)
  Share Units. To the extent a Participant has elected that amounts be credited
to his or her EICP Deferral Account as Share Units, the number of such Share
Units shall be determined on the basis of the price of Common Stock on the New
York Stock Exchange during such period immediately preceding and/or immediately
following the date or dates the Share Units are to be credited, as the
Compensation Committee shall determine. As soon as administratively practicable
following the payment date of any dividend on Common Stock, the EICP Deferral
Account of each Participant shall be credited with dividend equivalents equal to
the sum of all dividends that such Participant would have received on such date
had the Participant been the owner of a number of shares of Common Stock equal
to the number of Share Units in the Participant’s EICP Deferral Account on the
record date for such dividend. The amount so credited shall be converted into
additional Share Units with the number of Share Units being determined on the
basis of the price of Common Stock on the New York Stock Exchange during such
period immediately preceding and/or immediately following the date or dates as
of which dividends are to be credited, as the Compensation Committee shall
determine.     (iii)   Investment Fund Credits. During such period as Investment
Fund Credits are credited to a Participant’s EICP Deferral Account, the amount
of such account allocated to each Investment Fund shall be credited with
interest

2



--------------------------------------------------------------------------------



 



      and earnings (including gains and losses) equivalent to the amount that
would have accrued during such period had the amount so credited been actually
invested in such Investment Fund.     (iv)   Fixed Money Credits. EICP awards
deferred pursuant to a deferral election made prior to December 20, 1991 may
continue to be credited as fixed money credits (credits in units of a dollar or
a fraction thereof); provided, however, that no election made on or after
December 20, 1991 may specify that any portion of any deferred EICP award be
credited as fixed money credits. As of the end of each year during which fixed
money credits are credited to a Participant’s EICP Deferral Account, such
account shall be credited with interest equivalents at a rate (the “Applicable
Rate”) established by the Compensation Committee with respect to each calendar
year and communicated by the Compensation Committee to each Participant prior to
the time elections with respect to such calendar year are required to be made
pursuant to Section 3(a) above, compounded annually. Such interest equivalents
shall be converted into additional fixed money credits.

     (d) Changes in Investment Election. Each Participant may elect to transfer
amounts deferred as fixed money credits, Share Units or Investment Fund Credits
into Share Units or Investment Fund Credits, including transferring Investment
Fund Credits from one Investment Fund to a different Investment Fund; provided,
however, that if the Participant is a person subject to Section 16(b)
(“Section 16(b)”) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), then the Compensation Committee, in its discretion, may require
that such election be made at such time and in such manner as complies with the
applicable provisions of Rule 16b-3 (“Rule 16b-3”) promulgated under
Section 16(b), or any successor thereto, as in effect from time to time. A
transfer election pursuant to this Section 3(d) shall be made in accordance with
procedures prescribed by the Company. The Compensation Committee may, from time
to time, discontinue any of the investment options described in Section 3(b). In
such event, the Participant shall elect in accordance with procedures prescribed
by the Company to transfer the amounts deferred in the discontinued investment
option to such other investment options as the Compensation Committee shall make
available at such time, In the event that the Participant fails to timely elect
a new investment option, such amounts shall be transferred to an investment
option that the Compensation Committee deems appropriate.
     4. Deferral of Long-Term Stock Grant Awards
     (a) Deferral Elections. Prior to the beginning of each performance cycle
under the LTSG Program which begins on or after January 1, 2006 (and prior to
January 1, 2006 with respect to each other performance cycle which has not ended
prior to such date), each executive who is eligible for an award under the LTSG
Program may elect, in accordance with procedures prescribed by the Company, that
any portion of such award that is earned during such performance cycle, up to
100% of such award, be credited to an LTSG Deferral Account maintained pursuant
to Section 4(b). A Participant’s deferral election with respect to awards under
the LTSG Program shall automatically cease upon such Participant’s termination
of

3



--------------------------------------------------------------------------------



 



employment, such that any LTSG awards granted or settled after the Participant’s
termination of employment shall not be deferred under this Deferral Program.
     (b) LTSG Deferral Accounts. There shall be established for each Participant
an account to be designated as an “LTSG Deferral Account.”

  (i)   Share Units. As soon as practicable after a Participant’s LTSG award, or
any portion thereof, is earned under the LTSG Program, such Participant’s LTSG
Deferral Account shall be credited with a number of Share Units equal to the
number of shares of Common Stock deferred pursuant to such Participant’s
deferral election. As soon as administratively practicable following the payment
date of any dividend on Common Stock, the LTSG Deferral Account of each
Participant shall be credited with dividend equivalents equal to the sum of all
dividends that such Participant would have received on such date had the
Participant been the owner of a number of shares of Common Stock equal to the
number of Share Units in the Participant’s LTSG Deferral Account on the record
date for such dividend. The amount so credited shall be converted into
additional Share Units with the number of Share Units being determined on the
basis of the price of Common Stock on the New York Stock Exchange during such
period immediately preceding and/or immediately following the date or dates as
of which dividends are to be credited, as the Compensation Committee shall
determine.     (ii)   Investment Fund Credits. To the extent that, in accordance
with Section 4(c), a Participant transfers any portion of his or her LTSG
Account from an amount deferred as Share Units to an amount deferred as
Investment Fund Credits, then during such period as Investment Fund Credits are
credited to a Participant’s LTSG Deferral Account, the amount of such account
allocated to each Investment Fund shall be credited with interest and earnings
(including gains and losses) equivalent to the amount that would have accrued
during such period had the amount so credited been actually invested in such
Investment Fund.

     (c) Change in Investment. Effective for performance cycles beginning on or
after January 1, 2002, each LTSG award deferred by a Participant hereunder must
be credited to such Participant’s LTSG Deferral Account as Share Units for a
period of at least six months after the date the award is first credited to such
Participant’s account. Thereafter, and at any time for LTSG awards earned in
performance cycles beginning prior to January 1, 2002, each Participant may
elect to transfer amounts deferred as Share Units into Investment Fund Credits,
to transfer Investment Fund Credits into Share Units, or to transfer Investment
Fund Credits from one Investment Fund to a different Investment Fund; provided,
however, that if the Participant is a person subject to Section 16(b), then the
Compensation Committee, in its discretion, may require that such election be
made at such time and in such manner as complies with the applicable provisions
of Rule 16b-3. A transfer election pursuant to this Section 4(c) shall be made
in accordance with procedures prescribed by the Company. The Compensation
Committee may, from time to time, discontinue any of the investment options
available under this Section 4. In

4



--------------------------------------------------------------------------------



 



such event, the Participant shall elect in accordance with procedures prescribed
by the Company to transfer the amounts deferred in the discontinued investment
option to such other investment options as the Compensation Committee shall make
available at such time, hi the event that the Participant fails to timely elect
a new investment option, such amounts shall be transferred to an investment
option that the Compensation Committee deems appropriate. For purposes of a
transfer election described in this Section, a Share Unit shall have a value
equal to the price of Common Stock on the New York Stock Exchange during such
period immediately preceding and/or immediately following the date of the
transfer, as the Compensation Committee shall determine.
     5. Deferral of Stock Awards
     (a) Deferral Elections. Prior to the beginning of each calendar year, each
executive who is eligible for an award under the SAP may elect, in accordance
with procedures prescribed by the Company, that any portion of an SAP award
earned during such calendar year, up to 100% of such award, be credited to an
SAP Deferral Account maintained pursuant to Section 5(b). A Participant’s
deferral election with respect to awards under the SAP shall automatically cease
upon such Participant’s termination of employment, such that any SAP award
granted or settled after the Participant’s termination of employment shall not
be deferred under this Deferral Program.
     (b) SAP Deferral Accounts. There shall be established for each Participant
an account to be designated as an “SAP Deferral Account. “ As soon as
practicable after a Participant’s SAP award is earned under the SAP, such
Participant’s SAP Deferral Account shall be credited with a number of Share
Units equal to the number of shares of Common Stock deferred pursuant to such
Participant’s deferral election. As soon as administratively practicable
following the payment date of any dividend on Common Stock, the SAP Deferral
Account of each Participant shall be credited with dividend equivalents equal to
the sum of all dividends that such Participant would have received on such date
had the Participant been the owner of a number of shares of Common Stock equal
to the number of Share Units in the Participant’s SAP Deferral Account on the
record date for such dividend. The amount so credited shall be converted into
additional Share Units with the number of Share Units being determined on the
basis of the price of Common Stock on the New York Stock Exchange during such
period immediately preceding and/or immediately following the date or dates as
of which dividends are to be credited, as the Compensation Committee shall
determine. The Compensation Committee may at any time cause SAP Deferral
Accounts to cease to be credited as Share Units, and instead to be deemed
invested in such other investment options as the Compensation Committee shall
determine or make available from time to time.
     (c) Change in Investment. At any time following the termination of the
Participant’s employment with the Company, each Participant may elect to
transfer amounts deferred as Share Units into Investment Fund Credits; provided,
however, that if the Participant is a person subject to Section 16(b), then the
Compensation Committee, in its discretion, may require that such election be
made at such time and in such manner as complies with the applicable provisions
of Rule 16b-3. A transfer election pursuant to this Section 5(c) shall be made
in accordance with procedures prescribed by the Company. The Compensation
Committee may, from time to time, discontinue any of the investment options
available under this Section 5. In

5



--------------------------------------------------------------------------------



 



such event, the Participant shall elect in accordance with procedures prescribed
by the Company to transfer the amounts deferred in the discontinued investment
option to such other investment options as the Compensation Committee shall make
available at such time. In the event that the Participant fails to timely elect
a new investment option, such amounts shall be transferred to an investment
option that the Compensation Committee deems appropriate. For purposes of a
transfer election described in this Section, a Share Unit shall have a value
equal to the price of Common Stock on the New York Stock Exchange during such
period immediately preceding and/or immediately following the date of the
transfer, as the Compensation Committee shall determine.
     6. Deferral of Base Salary; Savings Plan Restoration
     (a) Deferral Election. Prior to the first day of each calendar year
beginning on or after January 1, 2006, each executive of the Company or a
Subsidiary who is employed in a grade level or position designated by the
Company and is eligible to participate in the Wrigley Savings Plan shall be
permitted to elect, in accordance with rules and procedures established by the
Company, that a whole percentage, not in excess of 25%, of such Participant’s
base salary earned in such calendar year be credited to a Savings Restoration
Account maintained by the Company pursuant to Section 6(e) for the benefit of
such executive (a “Salary Deferral”). In order to elect a Salary Deferral for
any subsequent calendar year, a Participant must make a new election prior to
the calendar year for which the election is to be effective. In no event shall a
Salary Deferral election apply to compensation payable for employment prior to
the date on which such election is received by the Company. Each Participant’s
base salary shall be reduced by the amount of all Salary Deferrals made on his
or her behalf.
     (b) Termination of Deferral Election. A Participant may elect to terminate
all future Salary Deferrals for a calendar year upon a demonstration to the
satisfaction of the Company that the continuation of such Salary Deferrals for
the remainder of the calendar year would cause the Participant to suffer an
Unforeseeable Emergency, as defined in Section 7(d). A Participant who elects to
terminate Salary Deferrals during a calendar year shall not be permitted to
resume Salary Deferrals under the Deferral Program prior to the first day of the
following calendar year. No other changes may be made during a calendar year to
the percentage of base salary subject to a Participant’s Salary Deferral
election.
     (c) Matching Contributions. The Savings Restoration Account of each
Participant who has elected Salary Deferrals for any calendar year shall be
credited with Company matching contributions (“Matching Contributions”) in an
amount equal to the matching contributions that would have been made on behalf
of the Participant under the Wrigley Savings Plan if the Salary Deferrals made
pursuant to this Section 6 had constituted Before-Tax Deposits under the Wrigley
Savings Plan, but without regard to the limits imposed under sections 402(g),
401(k)(3), 401(m)(2), 401(a)(17) and 415 of the Internal Revenue Code of 1986,
as amended (the “Code”).
     (d) Investment Options. Salary Deferrals and Matching Contributions shall
be credited to the Participant’s Savings Restoration Account as either Share
Units or Investment

6



--------------------------------------------------------------------------------



 



Fund Credits, as specified by the Participant at the time of the deferral
election, and expressed as whole percentages of the amount deferred.
     (e) Savings Restoration Account. There shall be established for each
Participant an account to be designated as a Savings Restoration Account.

  (i)   Crediting of Salary Deferrals and Matching Contributions. The Company
shall credit Salary Deferrals, and related Matching Contributions, to the
Participant’s Savings Restoration Account within a reasonable period following
the date on which the Participant’s base salary is reduced by the amount of such
Salary Deferral.     (ii)   Share Units. To the extent that a Participant has
elected that amounts be credited to his or her Savings Restoration Account as
Share Units, the number of such Share Units shall be determined on the basis of
the price of Common Stock on the New York Stock Exchange during such period
immediately preceding and/or immediately following the date or dates the Share
Units are to be credited, as the Compensation Committee shall determine. As soon
as administratively practicable following the payment date of any dividend on
Common Stock, the Savings Restoration Account of each Participant shall be
credited with dividend equivalents equal to the sum of all dividends that such
Participant would have received on such date had the Participant been the owner
of a number of shares of Common Stock equal to the number of Share Units in the
Participant’s Savings Restoration Account on the record date for such dividend.
The amount so credited shall be converted into additional Share Units with the
number of Share Units being determined on the basis of the price of Common Stock
on the New York Stock Exchange during such period immediately preceding and/or
immediately following the date or dates as of which dividends are to be
credited, as the Compensation Committee shall determine.     (iii)   Investment
Fund Credits. During such period as Investment Fund Credits are credited to a
Participant’s Savings Restoration Account, the amount of such account allocated
to each Investment Fund shall be credited with interest and earnings (including
gains and losses) equivalent to the amount that would have accrued during such
period had the amount so credited been actually invested in such Investment
Fund.

     (f) Changes in Investment Election. Each Participant may elect to transfer
amounts deferred as Share Units or Investment Fund Credits into Share Units or
Investment Fund Credits, including transferring Investment Fund Credits from one
Investment Fund to a different Investment Fund; provided, however, that if the
Participant is a person subject to Section 16(b), then the Compensation
Committee, in its discretion, may require that such election be made at such
time and in such manner as complies with the applicable provisions of
Rule 16b-3. A transfer election pursuant to this Section 6(f) shall be made in
accordance with procedures prescribed by the Company. The Compensation Committee
may, from time to time,

7



--------------------------------------------------------------------------------



 



discontinue any of the investment options available under this Section 6. In
such event, the Participant shall elect in accordance with procedures prescribed
by the Company to transfer the amounts deferred in the discontinued investment
option to such other investment options as the Compensation Committee shall make
available at such time, In the event that the Participant fails to timely elect
a new investment option, such amounts shall be transferred to an investment
option that the Compensation Committee deems appropriate.
     (g) Transfer of Salary Deferrals and Matching Contributions to the Wrigley
Savings Plan. Prior to the first day of each calendar year, each Participant who
makes a Salary Deferral election for such calendar year shall be deemed to have
made an irrevocable election that as of a date not later than two and one-half
(21/2) months after the end of such calendar year, such Participant’s Savings
Restoration Account shall be reduced by an amount equal to the Maximum
Permissible Contribution, as defined below, and that an amount equal to the
Maximum Permissible Contribution be deferred as a Before-Tax Deposit under the
Wrigley Savings Plan. For purposes of this Section, a Participant’s “Maximum
Permissible Contribution” with respect to a calendar year shall be an amount
equal to the lesser of:

  (i)   the maximum amount of Before-Tax Deposits which the Participant could
elect for such calendar year pursuant to the terms of the Wrigley Savings Plan,
including any catch-up contributions which the Participant is eligible to elect
under such plan; and     (ii)   the aggregate Salary Deferrals which the
Participant elected under this Deferral Program for such calendar year.

In addition, the Savings Restoration Account of a Participant shall be reduced
by the amount of any matching contribution allocated to such Participant’s
matching contribution account under the Wrigley Savings Plan with respect to
such calendar year.
     7. Distribution of Deferral Program Accounts
     (a) Distributions Commencing Prior to January 1, 2005. If the distribution
of any account maintained on behalf of a Participant in the Deferral Program has
commenced prior to January 1, 2005, then the form of distribution elected by
such Participant shall remain in effect with respect to such account.
     (b) Distribution of Grandfathered Accounts. Amounts credited to a
Participant’s EICP Deferral Account, LTSG Deferral Account and SAP Deferral
Account as of December 31, 2004, and any earnings thereon, shall be payable
pursuant to this Section 7(b).

  (i)   Effective with respect to amounts deferred pursuant to deferral
elections made after January 1, 1994, the Participant, prior to January 1, 1995,
has previously executed and filed a distribution election (the “1995 Election)”
that controls the distribution of (A) all amounts deferred pursuant to deferral
elections made after January 1, 1994, and (B) effective January 1, 1997, all
amounts deferred pursuant to deferral elections made prior to January 1, 1994,
in each case, unless a subsequent valid deferral election is filed pursuant to
clause (ii) below; provided, however, that, the 1995

8



--------------------------------------------------------------------------------



 



      Election shall not be effective with respect to a Participant’s prior
election regarding the timing and distribution of fixed money credits unless the
Participant elects to change such prior election.     (ii)   Distributions under
this Section 7(b) shall begin as soon as administratively practicable following
the January 1 st specified in the Participant’s deferral election, but may not
begin earlier than as soon as administratively practicable after the January 1st
coincident with or next following the termination of the Participant’s
employment with the Company; provided, however, that in no event may
distribution commence later than as soon as administratively practicable after
the January 1 st coincident with or next following the date the Participant
attains age 70. Such payment shall be made, pursuant to the Participant’s
election in the deferral election, (x) in the form of a lump sum payment, (y) in
substantially equal annual installments over a period not to exceed the number
of whole years between the Participant’s termination of employment and the
Participant’s attainment of age 80, or (z) in any combination of (x) and
(y) above. A Participant may change his or her prior distribution election at
any time, and from time to time; provided, however, that any such distribution
election shall not become effective until the first anniversary of the date such
distribution election is made; and provided, further, that no distribution
election with respect to the distribution of amounts attributable to any
deferral will be effective if the Participant is, or is scheduled to be,
receiving distributions with respect to such deferral within one year following
the date such subsequent distribution election is made. In the event an election
does not become effective, the prior valid election of such Participant shall
govern the form and timing of distribution.     (iii)   Notwithstanding the
foregoing, in the event that, with respect to any deferred amount, (A) a
Participant fails to timely elect the form and/or timing of payment, (B) no
valid election is filed with the Company, or (C) the Participant has not filed a
1995 Election or any deferral election subsequent thereto, such deferred amount
shall be paid in 10 equal annual installments commencing as soon as
administratively practicable after the January 1st coincident with or next
following the earlier to occur of the Participant’s termination of employment
with the Company and the Participant’s attainment of age 70.

     (c) Distribution of Non-Grandfathered Accounts. Amounts credited to a
Participant’s EICP Deferral Account, LTSG Deferral Account, SAP Deferral Account
and Savings Restoration Account on or after January 1, 2005, other than earnings
credited pursuant to Section 7(b), shall be payable pursuant to this
Section 7(c).

  (i)   Initial Deferral Election. Upon the commencement of an eligible
executive’s participation in the Deferral Program, such executive shall elect
the time and form of distribution of all of such executive’s accounts

9



--------------------------------------------------------------------------------



 



      maintained under the Deferral Program; provided, however, that executives
who are Participants in the Deferral Program as of December 31, 2006 may elect
the time and form of distribution of such accounts on or before December 31,
2006.     (ii)   Time and Form of Distribution. A Participant may elect to
receive, or begin receiving, a distribution of his or her accounts under the
Deferral Program either (A) as of the attainment of any age, not later than age
70, as designated by such Participant or (B) the six-month anniversary of the
termination of the Participant’s employment with the Company; provided, however,
that no such distribution shall be made or begin earlier than the termination of
the Participant’s employment with the Company. Such payment shall be made,
pursuant to the Participant’s election in his or her distribution election,
(x) in the form of a lump sum payment, (y) in substantially equal annual
installments over a period not to exceed 10 years, or (z) in any combination of
(x) and (y) above, and shall be made or begin as of the January 1st or July 1st
concurrent with or next following the elected distribution date.     (iii)  
Change in Distribution Election. A Participant may change his or her prior
distribution election at any time, and from time to time; provided, however,
that (A) no subsequent distribution election shall become effective until the
first anniversary of the date such subsequent distribution election is made,
(B) no subsequent distribution election shall be effective if the Participant
is, or is scheduled to be, receiving distributions under the Deferral Program
within one year following the date such subsequent distribution election is made
and (C) such subsequent distribution election provides for payments to the
Participant to be made or begin at least five years later than the date on which
such distribution was previously scheduled to be made or begin, in accordance
with section 409 A of the Code, In the event an election does not become
effective, the prior valid election of such Participant shall govern the form
and timing of distribution.     (iv)   Default Election. Notwithstanding the
foregoing, in the event that, with respect to any deferred amount, a Participant
fails to timely elect the form and/or timing of payment, such deferred amount
shall be paid in a lump sum payment as of the January 1st or July 1st coincident
with or next following the earlier to occur of the six-month anniversary of the
Participant’s termination of employment with the Company and the Participant’s
attainment of age 70.

     (d) Unforeseeable Emergency. If a Participant provides satisfactory
evidence of an Unforeseeable Emergency, the Participant may request a
distribution of all or a portion of the Participant’s deferral accounts
maintained under the Deferral Program prior to the date on which payments would
have commenced under Section 7(b) or 7(c) hereof. An “Unforeseeable Emergency”
shall mean (i) a severe financial hardship to a Participant resulting from an
illness

10



--------------------------------------------------------------------------------



 



or accident of the Participant, or the spouse or a dependent (as defined in
section 152(a) of the Code) of the Participant, (ii) the loss of a Participant’s
property due to casualty or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. A distribution on account of an Unforeseeable Emergency shall
be limited to the amount reasonably necessary to satisfy the emergency need and
shall be subject to all other restrictions and limitations prescribed by section
409A of the Code.
     (e) Change in Control. Notwithstanding any other provision of this
Section 7 to the contrary, in the event of a change in control event, within the
meaning of section 409A of the Code (a “Change in Control”), the Compensation
Committee may, in its discretion and to the extent permitted by section 409A of
the Code, terminate the Deferral Program and accelerate the time or times for
payment of all amounts credited to Participants’ accounts, provided that such
accounts are distributed within 12 months after the date of such Change in
Control. If the provisions of this Section 7(e) become effective, each
Participant will receive, with respect to any Share Units then credited to the
Participant’s account, an amount equal to the number of such units multiplied by
a price per share equal to the greater of: (1) the average of the daily closing
prices of Common Stock as reported for the calendar month next preceding such
acceleration date on the Composite Transactions Tape for securities listed on
the New York Stock Exchange; or (2) the highest outstanding tender offer price,
if any, excepting any tender offer price by the Company.
     (f) Form and Amount of Payment. Subject to the provisions of Section 8
hereof, the amount paid to the Participant, or in case of death, to the
Participant’s Beneficiary, as of any payment date shall be equal to:

  (i)   with respect to fixed money credits: the dollar amount, in cash, of all
fixed money credits in respect of which payment is to be made;

  (ii)   with respect to Share Units: shares of Common Stock, equal to the
number of all Share Units in respect of which payment is to be made on such
payment date or, in the sole discretion of the Compensation Committee, a cash
payment in lieu of shares of Common Stock. Except as provided in Section 7(e),
the value of each share of Common Stock for this purpose shall be the price of
Common Stock on the New York Stock Exchange during such period immediately
preceding the date or dates of distribution, as the Compensation Committee shall
determine; and

  (iii)   with respect to Investment Fund Credits: the value of the Investment
Fund Credits in cash.

     (g) As and when payment is made pursuant to this Section 7, there shall be
charged to and deducted from the Deferral Program accounts of the Participant a
corresponding number of Share Units, fixed money credits and Investment Fund
Credits.
     8. Payment Upon the Death of a Participant
     Following the death of a Participant, distributions shall be made, or shall
continue to be made, as elected by the Participant, to the beneficiary
designated in writing at any time or

11



--------------------------------------------------------------------------------



 



from time to time by the Participant with the approval of the Company (a
“Beneficiary”) or, failing such a designation, to the spouse, children (per
stirpes), parents or estate (in that order) of the Participant (all such
entities being herein included within the term “Beneficiary”). Such distribution
shall be made in the form and at such time as was applicable to the Participant;
provided, however, that the Participant’s Beneficiary may elect to receive the
portion of the Participant’s Deferral Program accounts that was credited on or
before December 31, 2004, and any earnings thereon, other than that portion of
such accounts credited as fixed money credits, in the form of an immediate
lump-sum distribution. Notwithstanding the foregoing, in the event the
Participant dies prior to the distribution of any portion of the Participant’s
Deferral Program accounts credited as fixed money credits, the Participant’s
Beneficiary shall receive, in a lump sum, the amounts credited as fixed money
credits increased to reflect interest equivalents at the Applicable Rate,
compounded annually for a guaranteed period from the date of the Participant’s
death until the date on which the Participant elected to commence distribution.
For purposes of the preceding sentence, an election to commence distribution
upon the Participant’s termination of employment shall be deemed to be an
election to commence distribution when the Participant attains age sixty-five
(65), or if the Participant, at death, is sixty-five (65) or older, then one
year following such death. Payment shall commence as of the January 1st or July
1st next following the date of the Participant’s death. If the Participant dies
after payment has commenced, the remainder of the Participant’s Deferral Program
accounts credited as fixed money credits shall continue to be paid to the
Participant’s Beneficiary at the times and in the form of distribution elected
by the Participant.
     9. Forfeiture
     Notwithstanding any other provision of the Deferral Program to the
contrary, in the event that a Participant is discharged for reasons of, or
voluntarily terminates after an incident of, proven dishonesty, gross
misconduct, fraud, embezzlement, theft, perpetration of a crime, or any similar
conduct or act, or in the event that any such conduct or act is discovered
following the Participant’s termination of service with the Company, the entire
balance of the Participant’s Deferral Program accounts may, at the discretion of
the Compensation Committee, be forfeited.
     10. Unfunded Deferral Accounts. No funds, securities or other property of
any nature shall be segregated or earmarked for any current or former executive,
Beneficiary or other person. Accordingly, no current or former Participant,
Beneficiary or other person, individually or as a member of a group, shall have
any right, title or interest in any Deferral Program account, in any fund or
specific sum of money, in any asset or in any shares of stock which may be
acquired by the Company in respect of its obligations hereunder, the sole right
of the Participant being to receive a distribution as a general creditor of the
Company with an unsecured claim against its general assets.
     11. Amendment. The Compensation Committee of the Board shall have the right
to amend the Deferral Program from time to time, except that no amendment shall
reduce the amount credited to a Participant’s accounts or change the timing of
distributions in a manner inconsistent with section 409A of the Code, without
the consent of such Participant or, if the Participant is deceased, his or her
Beneficiary. Notwithstanding the foregoing, any amendment to the Deferral
Program that does not have a material effect on benefits to participants or on
costs

12



--------------------------------------------------------------------------------



 



to the Company and either (a) is required or deemed advisable as the result of
legislation or regulation or (b) concerns solely routine ministerial or
administrative matters instead may be approved by the Benefits Committee of the
Company, subject to final approval by the Chief Executive Officer of the Company
or by any other method as may be determined by the Compensation Committee from
time to time.

13



--------------------------------------------------------------------------------



 



     12. General Provisions
     (a) Non-Alienation of Benefits. A Participant’s rights to the amounts
credited to his or her accounts under the Plan shall not be salable,
transferable, pledgeable or otherwise assignable, in whole or in part, by the
voluntary or involuntary acts of any person, or by operation of law, and shall
not be liable or taken for any obligation of such person. Any such attempted
grant, transfer, pledge or assignment shall be null and void and without any
legal effect.
     (b) Withholding for Taxes. Notwithstanding anything contained in this
Deferral Program to the contrary, the Company and the Subsidiaries shall
withhold from any distribution made under the Deferral Program such amount or
amounts as may be required for purposes of complying with the tax withholding
provisions of the Code or any applicable State law for purposes of paying any
tax attributable to any amounts distributable or creditable under the Deferral
Program. The Company may reduce a Participant’s accounts to reflect employment
taxes payable with respect to deferred compensation prior to termination of
employment.
     (c) Plan Not to Affect Employment Relationship. Neither the adoption of the
Deferral Program nor its operation shall in any way affect the right and power
of the Company or any Subsidiary to dismiss or otherwise terminate the
employment or change the terms of the employment or amount of compensation of
any Participant at any time, for any reason or without cause.
     (d) Compliance With Section 409A of Code. This Deferral Program is intended
to comply with the provisions of section 409A of the Code, and shall be
interpreted and construed accordingly. The Company shall have the discretion and
authority to amend this Deferral Program at any time to satisfy any requirements
of section 409A of the Code or guidance provided by the U. S. Treasury
Department to the extent applicable to the Deferral Program.
     (e) Meaning of Certain Terms. For purposes of this Deferral Program, a
Participant shall be treated as having terminated from employment when the
Participant has a separation from active service with the Company or any
Subsidiary, within the meaning of section 409A of the Code. Payments made as of
a specified date shall be made as soon as administratively practicable after
such date, but not later than the last day of the same calendar year or, if
later, by the 15th day of the third calendar month following such date.
     (f) Severability. If any provision of the Deferral Program shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Deferral Program, and the Deferral
Program shall be enforced as if the invalid provisions had
never been set forth therein.

14



--------------------------------------------------------------------------------



 



Supplement A
to the
Wm. Wrigley Jr. Company Executive Compensation Deferral Program
     A-l. Pursuant to the transition rule set forth in IRS Notice 2005-1,
Q&A-19(c), and extended in the preamble to regulations proposed under
Section 409A of the Code and IRS Notice 2006-79, the Company may offer certain
Participants who meet the eligibility conditions set forth in Section A-2 below
(“Non-U. S. Participants”) the opportunity to make an election to receive a lump
sum payment of their Deferral Program account on July 1st of either 2007 or
2008.
     A-2. The Non-U. S. Participants who are eligible to make the election
described in this Supplement A shall be limited to Participants in the Deferral
Program (i) who are nonresident aliens of the United States, (ii) who are or
will be subject to tax on the amounts credited to their Deferral Program
accounts prior to the receipt of such amounts and (iii) who receive a written
notice from the Company of their right to make an election pursuant to this
Supplement A.
     A-3. If a Non-U. S. Participant elects to receive a lump sum payment of his
or her account on July 1, 2007, then (i) the Non-U. S. Participant must submit
such election prior to December 31, 2006, and (ii) such payment may not
otherwise be scheduled to be paid in 2006.
     A-4. If a Non-U. S. Participant elects to receive a lump sum payment of his
or her account on July 1, 2008, then (i) the Non-U. S. Participant must submit
such election prior to December 31, 2007, and (ii) such payment may not
otherwise be scheduled to be paid in 2006 or 2007.
     A-5. If a Non-U. S. Participant does not elect to receive a lump sum
payment of his or her account on July 1, 2007 or July 1, 2008, then such account
shall be distributed pursuant to Section 7(c) of the Deferral Program,
regardless of whether amounts were credited to such account prior to, on or
after December 31, 2004.

15